Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 1 of 23 PageID #: 231



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  SURGICORE OF JERSEY CITY,

                         Plaintiff,                  MEMORANDUM & ORDER
                                                     19-CV-3485(EK)(RML)
                  -against-

  EMPIRE HEALTHCHOICE ASSURANCE,
  INC.,

                         Defendant.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

            Plaintiff Surgicore of Jersey City (“Surgicore”) is an

 ambulatory surgery center based in New Jersey.          In 2018,

 Surgicore performed certain medical services for its patient,

 G.S.   Surgicore brings this action to recover money billed for

 those services.

            Surgicore’s complaint alleges that G.S. was covered

 under a health benefits plan issued by defendant Anthem Life &

 Disability Insurance Company (“Anthem”), but an affiliated

 insurance company — Empire HealthChoice Assurance, Inc.

 (“Empire”) — appeared in this action and said that it, not

 Anthem, actually administered G.S.’s health-benefits plan.            See

 Defendant’s Opening Brief at 1, 5-6, ECF No. 16-1 (“Def. Br.”).

 The parties now agree that Empire is the proper defendant here,
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 2 of 23 PageID #: 232



 and the Court grants Surgicore’s request to substitute Empire as

 the defendant. 1

             The Complaint alleges that the Defendant insurer

 violated New York state law by refusing to reimburse the full

 amount that Surgicore billed for services rendered to G.S.

 Surgicore asserts claims for breach of contract, promissory

 estoppel, and equitable estoppel, and also alleges that

 Defendant violated New York Insurance Law § 3224–a (the “Prompt

 Pay Law”).

             Presently before the Court is Empire’s motion to

 dismiss.    Empire argues, first, that Plaintiff lacks standing to

 assert any claim that is based on G.S.’s purported assignment to

 Surgicore of her right to reimbursement, because the insurance

 policy at issue expressly precludes such assignment.            Empire

 also moves to dismiss all causes of action for failure to state

 a claim upon which relief can be granted under Rule 12(b)(6) of

 the Federal Rules of Civil Procedure.         The Court finds that

 Surgicore has standing to pursue its claims.           Nevertheless, for



       1 Surgicore requested permission to substitute Empire as defendant for

 Anthem. Plaintiff’s Opposition Brief at 3-4, ECF No. 21 (“Pl. Br.”). Empire
 consents to that request, see Transcript of Oral Argument dated February 11,
 2021 at 12:17-13:5, ECF No. 25, and the Court now grants it. Under Fed. R.
 Civ. P. 15(a)(2), after responsive pleadings have been filed, amendments to
 the complaint are permitted with the consent of the opposing party or leave
 of the court. E.g., Belton v. City of New York, No. 12-CV-6346, 2014 WL
 4798919, at *3 (S.D.N.Y. Sept. 26, 2014), aff'd, 629 F. App’x 50 (2d Cir.
 2015) (granting leave to amend caption on court’s own initiative).
 Accordingly, the Court directs the Clerk of the Court to amend the caption to
 reflect this substitution.

                                       2
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 3 of 23 PageID #: 233



 the reasons set forth below, I dismiss all causes of action for

 failure to state a claim.

                                Factual Background

             The following facts are alleged in the Complaint

 (unless otherwise noted) and are accepted as true for purposes

 of this motion.     Surgicore rendered certain surgical services to

 G.S. between October 19, 2018 and November 2, 2018.            Complaint

 ¶¶ 13, 17, 33, ECF No. 1 (“Compl.”).         G.S.’s insurance plan was

 called the “Empire Hospital Only PPO Plan for City of New York”

 (the “Plan”).     See Declaration of Frances Shultz ¶ 9, ECF No.

 16-2 (referencing the Plan at 64, ECF No. 16-3).            Surgicore is

 outside of Empire’s network, meaning that it does not have an

 established contract with Empire for reimbursement at a

 predetermined and/or negotiated rate.

             As noted above, each of the Complaint’s allegations

 was made against Anthem — an affiliate of Empire. 2           For example,

 Plaintiff alleges that its employees “confirmed with Anthem”

 that “it had indeed issued the Plan” under which G.S. was

 covered.    Compl. ¶ 10.    Surgicore alleges that Anthem’s

 employees further confirmed that G.S. “was eligible under the




       2 As discussed further below, Surgicore was offered, but declined, the

 previously assigned judge’s invitation to amend its complaint. See
 Transcript of Oral Argument dated February 11, 2021 at 4:6-20; see also
 Minute Entry for proceedings held before Judge Frederic Block on 12/6/2019
 (“The plaintiff declined to file an amended complaint and will proceed with
 the complaint filed.”).

                                       3
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 4 of 23 PageID #: 234



 [P]lan for out-of-network medical benefits; that the services

 [Surgicore] was going to render were covered under the Plan, and

 [that] the Plan provided for payment to an ‘out-of-network’

 medical provider.”      Id.

             Plaintiff does not divulge, however, the names of any

 Anthem (or Empire) employee who made these statements, the

 precise content of these alleged communications, or the date(s)

 on which they occurred.       And beyond the confusion about which

 company Surgicore’s personnel spoke to, the Complaint reads as

 bare-bones and perfunctory in several key respects — including

 with respect to how much Surgicore was to be reimbursed.

 Surgicore claims that the person or persons to whom it spoke

 “promised to pay” Surgicore the “maximum allowed rate” for the

 services at issue. 3    Id. ¶ 11.     But the Complaint does not claim

 that there was any discussion about how this maximum rate would

 be calculated.

             Instead, the Complaint elides this “maximum allowed

 rate” concept and a different, statutory reimbursement rate

 called the “usual, customary and reasonable [or UCR]” rate.              See

 id. ¶ 11.    Surgicore alleges that it — Surgicore — “uses the . .


       3 Although Surgicore does not specify an exact amount that was to be
 paid, it does allege that the maximum allowed rate is “at least equal to the
 80th percentile of charges for the particular health care service performed
 by a provider in the same or similar specialty and provided in the same
 geographical area as the requested service as reported in a benchmarking
 database maintained by a nonprofit organization specified by the
 Superintendent of Financial Services.” Compl. ¶ 20.

                                       4
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 5 of 23 PageID #: 235



 . [UCR] rate to determine the fee for the service rendered.”

 Id. ¶ 12.    Though Surgicore does not claim to have described

 this practice to Anthem / Empire, Surgicore goes on to allege

 that that no one at Anthem / Empire denied that the UCR rate (or

 a percentage thereof) would be an appropriate reimbursement

 rate.   See id. ¶¶ 10-12 (alleging that no one Surgicore’s

 employee(s) spoke to “indicated there were any pre-conditions to

 receive payment of 80th percent[ile]” of the UCR rate for those

 services).

             Following this conversation, Surgicore rendered

 medical services to G.S. and submitted a claim for reimbursement

 to Defendant, indicating the services performed (allegedly

 pursuant to Defendant’s instructions).         Id. ¶¶ 13-14.     On the

 claim form, Surgicore checked “Yes” in response to the question:

 “Accept Assignment?”      Id. ¶ 15.    Plaintiff alleges that

 Defendant “knew or should have known that answering ‘Yes’ to

 ‘Accept Assignment’ means [Surgicore] agreed to accept 80th of

 the UCR for the service rendered . . . .”         Id. ¶ 16.

             Nonetheless, the Complaint alleges, Defendant

 disbursed only $2,230.20 to Surgicore — far less than the “80th

 percent of the UCR” rate that Surgicore billed.          Id. ¶ 18.

 Surgicore claims that, as a result, it has been damaged in the

 amount of $175,369.41 (the alleged “reasonable value of the

 services”) but no less than $97,973.80 (the “80th percent of the

                                       5
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 6 of 23 PageID #: 236



 UCR rate” minus the $2,230.20 already paid to Surgicore) — plus

 interest under the Prompt Pay Law.        Id. ¶¶ 18 et seq.      Surgicore

 alleges that Empire continues to withhold this difference, in

 what Surgicore asserts to be a violation of the Prompt Pay Law

 because more than forty-five days have elapsed since Surgicore

 filed its claim for reimbursement.        N.Y. Ins. Law § 3224-a(a)

 (insurers must respond to a claim for services transmitted via

 electronic means within thirty days, and by other means within

 forty-five days).     Surgicore claims that Empire has withheld

 this payment because Empire “incorrectly calculated the 80th

 percentile of charges” for the treatment provided.           Id. ¶ 21.

 However, there is no indication in the Complaint that Empire’s

 payment calculation was actually calibrated by reference to the

 UCR rate in any way.      Finally, Surgicore alleges that Defendant

 never provided notice of any good-faith dispute regarding the

 coverage, or that Surgicore failed to follow Defendant’s

 directions for filing such claims.        Id. ¶¶ 19, 22, 23.

                                    Discussion

            Defendant moves to dismiss the Complaint for lack of

 standing and failure to state a claim.

 A.    Motion to Dismiss for Lack of Standing

            Defendant contends that — as a threshold matter —

 Surgicore lacks standing to pursue its claims.          Def. Br. at 6-7.

 The crux of this contention is that the Plan’s anti-assignment

                                      6
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 7 of 23 PageID #: 237



 provision deprives all out-of-network providers, including

 Surgicore, of standing to pursue any of its claims.            Id.   The

 provision in question states, in relevant part:

       You [G.S.] cannot assign any benefits under the plan
       to any person, corporation, or other organization.
       You cannot assign any monies due under the plan to any
       person, corporation or other organization unless it is
       an assignment to Your Physician for a surprise bill .
       . . . Any assignment by You other than for monies due
       for a surprise bill will be void.

 Plan at 64. 4

            In support of this contention, Defendant cites

 several ERISA cases in which courts ruled that providers

 attempting to enforce an assignment in contravention of an

 explicit anti-assignment clause lack standing to pursue their

 claims.   See Def. Br. at 6-7 (citing, inter alia,

 Neurological Surgery, P.C. v. Travelers Co., 243 F. Supp. 3d

 318, 326-29 (E.D.N.Y. 2017) (assignment from plan beneficiary

 to out-of-network medical service provider was invalid, where



       4 The Court may consider the Plan, even though Plaintiff did not attach
 it to the Complaint. Courts may consider documents referenced in or
 “integral” to a complaint. See, e.g., Chambers v. Time Warner, Inc., 282
 F.3d 147, 153 (2d Cir. 2002); see also Plumbers & Pipefitters Nat’l Pension
 Fund v. Orthofix Int’l N.V., 89 F. Supp. 3d 602, 607–08 (S.D.N.Y. 2015).
 Here, the Plan is integral to the Complaint, as it is referenced repeatedly
 and indeed forms a substantial basis of many of Plaintiffs’ claims. See,
 e.g., Compl. ¶ 10 (“Prior to rendering any service [Surgicore] confirmed with
 [Anthem] employees that it had indeed issued the Plan,” “that [G.S.] was
 covered under the terms of the Plan, that [G.S.] was eligible under the
 [P]lan for out-of-network medical benefits; that the services [Surgicore] was
 going to render were covered under the Plan, and [that] the Plan provided for
 payment to an ‘out-of-network’ medical provider.”); id. ¶ 13 (Surgicore
 “rendered medical treatments on [G.S.] that are reimbursable and covered
 under the product/[P]lan”). It is therefore properly considered on a motion
 to dismiss.

                                       7
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 8 of 23 PageID #: 238



 plan prohibited assignment); Neuroaxis Neurosurgical Assocs.,

 PC v. Costco Wholesale Co., 919 F. Supp. 2d 345, 351

 (S.D.N.Y. 2013) (same)).

            Surgicore responds that it is bringing the instant

 claims not as G.S.’s assignee, but in its own right.           Pl. Br. at

 5-7.   Its claims, according to Surgicore, arise from the oral

 representations made to Surgicore directly by Defendant’s

 employees.    Id. at 6.    Plaintiff asserts that those

 communications established an agreement (or actionable promise)

 in their own right.

            The Complaint does appear to show Plaintiff

 vacillating, at times, between the position that its standing

 derives from an assignment, on the one hand, and from

 Plaintiff’s direct contractual (or quasi-contractual)

 arrangements with Defendant, on the other.          For example, the

 Complaint relies on Surgicore’s having checked the “Accept

 Assignment” box on the claim form; this would seem to indicate

 that Surgicore’s contract claim is somehow grounded in an

 assignment of G.S.’s rights.       In addition, it relies on G.S.’s

 having “authorized” payment directly to Surgicore.           Compl. ¶ 9.

 New York law provides that assignments made in contravention of

 an anti-assignment clause are void if the clause “contains

 clear, definite and appropriate language declaring the

 invalidity of such assignments.”         Sullivan v. Int’l Fid. Ins.

                                      8
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 9 of 23 PageID #: 239



 Co., 96 A.D.2d 555, 556 (2d Dep’t 1983).          That is the case here.

 Thus, Plaintiff cannot proceed with its claims to the extent it

 is relying on an assignment of rights from G.S. 5

             Assignment is not, however, the sole basis of

 Plaintiff’s claim to standing.        Plaintiff also invokes its own

 direct dealings with Defendant to establish that it has

 standing, and these allegations are sufficient to overcome the

 standing objection.      Surgicore alleges, for example, that

 Defendant’s “employees promised to pay [Surgicore] the maximum

 allowed rate for the services [Surgicore] intended to render to

 [G.S.].”    Compl. ¶ 11.    Surgicore also alleges that it

 “confirmed” that “the services [Surgicore] was going to render

 were covered under the Plan, and the Plan provided for payment

 to an ‘out-of-network’ medical provider.”          Id. ¶ 10; see also

 id. ¶ 14 (“Pursuant to instructions provided by defendant,

 [Surgicore] submitted a proof of claim indicating each service

 it rendered.”).     Accordingly, Plaintiff has standing to pursue

 its claims based on the communications alleged in the Complaint.




       5 Surgicore concedes as much in its response to Defendant’s motion to

 dismiss, notwithstanding its oblique invocation of the “Accept Assignment”
 question on the proof of claim. See, e.g., Pl. Br. at 5 (“The Complaint
 makes obvious Surgicore’s claims do not arise from any assignment-of-benefits
 . . . . Therefore, the Court’s analysis turns on whether or not Surgicore
 has standing in its own right to pursue claims against defendant.”).

                                       9
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 10 of 23 PageID #: 240



 B.    Motion to Dismiss for Failure to State a Claim

             On a motion to dismiss under Rule 12(b)(6), all

 factual allegations in the complaint are accepted as true, and

 all reasonable inferences are drawn in favor of the plaintiff.

 McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 2007).    The Court’s function is “not to weigh the evidence that

 might be presented at a trial but merely to determine whether

 the complaint itself is legally sufficient.”          Goldman v. Belden,

 754 F.2d 1059, 1067 (2d Cir. 1985).          As such, courts should not

 dismiss a complaint if the plaintiff has adequately alleged

 “enough facts to state a claim to relief that is plausible on

 its face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007).

             “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the

 misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009).    While courts construe all factual allegations in the

 light most favorable to the plaintiff, “the tenet that a court

 must accept as true all of the allegations contained in the

 complaint is inapplicable to legal conclusions.”           Id.   Courts do

 “not permit conclusory statements to substitute for minimally

 sufficient factual allegations.”          Furlong v. Long Island Coll.

 Hosp., 710 F.2d 922, 927 (2d Cir. 1983); see also Smith v. Local

                                      10
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 11 of 23 PageID #: 241



 819 I.B.T. Pension Plan, 291 F.3d 236, 240 (2d Cir. 2002)

 (stating that “conclusory allegations or legal conclusions

 masquerading as factual conclusions will not suffice to prevent

 a motion to dismiss.”).

       1.     Breach of Implied Contract

              Plaintiff alleges that by withholding payment,

 Defendant breached an “implied contract.”          Compl. ¶¶ 31-35.

 This contract, according to Surgicore, arose from its

 conversation(s) with Defendant’s employees.          E.g., Compl. ¶ 11

 (alleging that Defendant’s “employees promised to pay

 [Surgicore] the maximum allowed rate for the services

 [Surgicore] intended to render” to G.S.); see also id. ¶ 34

 (alleging that Defendant “accepted and benefited from” the

 medical treatment because Defendant did not have to pay “a

 medical benefit that it was otherwise contractually obligated to

 pay”).     Plaintiff alleges that the terms of this contract were

 implied because Empire never “dispute[d]” or disconfirmed them

 after it received Surgicore’s claims, nor did it “provide any

 notice that [Surgicore] did not follow its directions for

 submission of a claim.”       Id. ¶¶ 22, 23.

              To establish the existence of a contract under New

 York law, a plaintiff must “establish an offer, acceptance of

 the offer, consideration, mutual assent, and an intent to be

 bound.”     Kowalchuk v. Stroup, 61 A.D.3d 118, 121 (1st Dep’t

                                      11
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 12 of 23 PageID #: 242



 2009).    Implied contracts may arise from the conduct of the

 parties, in combination with (or in lieu of) their spoken or

 written words.     E.g., Watts v. Columbia Artists Mgmt. Inc., 188

 A.D.2d 799, 801 (3d Dep’t 1992); Parsa v. State of New York, 64

 N.Y.2d 143, 147-49 (1984).       Courts may draw inferences from the

 parties’ conduct to ascertain whether a binding agreement

 exists.    See Jemzura v. Jemzura, 36 N.Y.2d 496, 503–04 (1975).

             Implied contracts, however, still require “mutual

 assent evincing the intention of the parties to be bound by

 specific contractual terms.”        Russo v. Banc of Am. Sec., LLC,

 No. 5-CV-2922, 2007 WL 1946541, at *4 (S.D.N.Y. June 28, 2007).

 It is axiomatic that for a binding contract to arise, the

 material terms being agreed upon must be sufficiently definite.

 E.g., Indep. Order of Foresters v. Donald, Lufkin & Jenrette,

 Inc., 157 F.3d 933, 939 (2d Cir. 1998) (quoting Williston on

 Contracts § 4:18, at 414 (4th ed. 1990) (“It is a necessary

 requirement that an agreement, in order to be binding, must be

 sufficiently definite to enable the courts to give it an exact

 meaning.”)).     This requirement “assures that the judiciary can

 give teeth to the parties’ mutually agreed terms and conditions

 when one party seeks to uphold them against the other.”            Express

 Indus. & Terminal Corp. v. N.Y.S. Dep’t of Transp., 93 N.Y.2d

 584, 589 (1999); see also Candid Prods., Inc. v. Int’l Skating

 Union, 530 F. Supp. 1330, 1333–34 (S.D.N.Y. 1982) (where alleged

                                      12
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 13 of 23 PageID #: 243



 contract’s terms are “vague” or “indefinite,” the court must

 conclude that “there is no enforceable contract”); Restatement

 (Second) of Contracts § 33(2) (1981) (“The terms of a contract

 are reasonably certain if they provide a basis for determining

 the existence of a breach and for giving an appropriate

 remedy.”).

             Here, Surgicore has failed to plausibly plead the

 formation of a contract.       Most significantly, it has not

 plausibly alleged a meeting of the minds on price (arguably the

 most important term of the purported agreement).           In addition,

 the Complaint does not contain the type of “factual content”

 concerning the formation of the alleged agreement that is

 required to render its allegations plausible under Iqbal.             556

 U.S. at 678.

             “Price or compensation are material terms in a

 contract requiring definiteness.”         Major League Baseball Props.,

 Inc. v. Opening Day Prods., Inc., 385 F. Supp. 2d 256, 271

 (S.D.N.Y. 2005).     Here, Surgicore claims that Defendant’s

 employee(s) promised to pay the “maximum allowed rate,” but that

 term is not defined anywhere — not in New York law, G.S.’s

 benefits plan, nor in the course of the conversation(s) alleged

 — at least as far as the Complaint delineates.           The Complaint

 sets forth that the maximum allowed rate is “at least equal” to

 the “80th percentile of charges for the particular health care

                                      13
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 14 of 23 PageID #: 244



 service.”    Compl. ¶ 20.     But Surgicore does not say — in either

 the Complaint or its response to Defendant’s motion to dismiss —

 why the term should be understood this way.          While it is true

 that when a particular term has a well-developed, customary and

 specific meaning in a given industry, a contract using that term

 should be understood to invoke that customary meaning, e.g.,

 Int’l Multifoods Corp. v. Com. Union Ins. Co., 309 F.3d 76, 87

 n.4 (2d Cir. 2002), here Plaintiff has not invoked any such

 custom or pleaded facts sufficient for its application.            See,

 e.g., Cella v. MobiChord, Inc., No. 17-CV-527, 2020 WL 4430509,

 at *6 (D. Utah July 31, 2020) (requiring industry standards to

 be affirmatively articulated).

             Surgicore also contends that because it checked the

 “Accept Assignment” box, the Defendant “knew or should have

 known” it would accept “80th of the UCR.”          Compl. ¶ 16.    But the

 Complaint leaves us to guess how or why the Defendant would have

 made that intellectual leap; the most Surgicore can muster is

 that Empire never “dispute[d]” the (unspoken) idea that “80th of

 the UCR” was appropriate.       Id. ¶¶ 19, 22, 23.      It remains

 unclear why Defendant should be expected to dispute a point that

 was never raised explicitly, at least insofar as the Complaint

 alleges.    Thus, Plaintiff’s threadbare allegation that Defendant

 breached a contract by failing to pay the UCR rate for the

 medical procedures, “without any concomitant allegation that the

                                      14
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 15 of 23 PageID #: 245



 Plan obligated Defendant[] to pay for out-of-network medical

 services in accordance with the [given] rate, is fatal to [its

 contractual] claim for unpaid benefits.”          Atl. Plastic & Hand

 Surgery, PA v. Anthem Blue Cross Life & Health Ins. Co., No. 17-

 CV-4600, 2018 WL 1420496, at *10 (D.N.J. Mar. 22, 2018).

              Moreover, Surgicore does not plead sufficient “factual

 content” to establish a meeting of the minds between it and

 Empire.     For starters, as indicated above, Plaintiff does not

 identify which person or persons made the statements on which it

 allegedly relied.      Indeed, as Plaintiff’s counsel conceded at

 oral argument, Plaintiff cannot even allege with clarity which

 company these employees worked at, let alone to which particular

 person(s) it spoke.      See Transcript of Oral Argument dated

 February 11, 2021 at 17:10-21:23.         Nor does Surgicore set forth

 any facts as to when those statements were made or the context

 of the conversation(s).       Accordingly, this claim must be

 dismissed.

       2.     Promissory Estoppel

              Surgicore also brings a claim for promissory estoppel.

 This claim, too, is predicated on the allegation that Defendant

 “clearly and unambiguously” promised to pay Surgicore the

 “maximum allowed rate” for the contemplated services to G.S.

 Compl.     ¶ 37.   Surgicore contends that it relied on Empire’s

 promise in providing services to G.S., and that such reliance

                                      15
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 16 of 23 PageID #: 246



 was reasonable and foreseeable.        Id. ¶ 38.    Plaintiff alleges

 “unconscionable” injury for the uncompensated services it

 performed for the benefit of G.S.          Id. ¶ 39.

             In New York, “the elements of a claim for promissory

 estoppel are (1) a clear and unambiguous promise; (2) reasonable

 and foreseeable reliance by the party to whom the promise was

 made; and (3) an injury to the party to whom the promise was

 made by reason of the reliance.”          Roberts v. Karimi, 204 F.

 Supp. 2d 523, 527 (E.D.N.Y. 2002) (citing Cyberchron Corp. v.

 Calldata Sys. Dev., Inc., 47 F.3d 39, 44 (2d Cir. 1995)).

             Plaintiff’s promissory-estoppel claim falls short on

 the first prong.     Plaintiff has failed to plead factual content

 sufficient to allege a clear and unambiguous promise, for the

 same reasons delineated in the breach-of-contract section,

 above.

             Second, Plaintiff has failed plausibly to allege that

 it reasonably and foreseeably relied on these statements.             As an

 initial matter, the factual basis for Plaintiff’s reliance

 argument has evidently been inadvertently omitted from the

 Complaint.    See Compl. ¶ 38 (Plaintiff alleges that it relied on

 Defendant’s promise and that such reliance was both reasonable

 and foreseeable because Surgicore “had received payment of out-

 of-network benefits for the same or similar services from.”

 [sic: Surgicore leaves this sentence unfinished]).           This Court

                                      16
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 17 of 23 PageID #: 247



 will not attempt to divine the intended conclusion of this

 sentence, given that Plaintiff declined the Court’s invitation

 to amend the Complaint. 6

       3.    Equitable Estoppel

             Surgicore also brings a claim for equitable estoppel.

 This claim is based on the contention that Defendant

 misrepresented and/or omitted facts in their conversations, and

 thereby induced Surgicore “to believe that defendant agreed to

 pay ‘out-of-network’ benefits to [Surgicore] for medical

 treatments rendered to [G.S.].”        Compl. ¶ 26.     Surgicore

 contends that Defendant “knew or should have known” that it

 would rely on Defendant’s “words, actions, inactions, and other

 conduct” in treating G.S. and forbearing from demanding payment

 from G.S. for that treatment.        Id. ¶¶ 27, 28.     Defendant is

 therefore equitably estopped, Surgicore posits, from “denying

 the existence or enforceability” of an agreement to pay the

 maximum allowed rate for the treatments Surgicore rendered.              Id.

 ¶ 29.

             Under New York law, “the elements of equitable

 estoppel are, with respect to the party estopped, (1) conduct




       6 See Pre-Motion Conference Request Pursuant to Rule 2(A) at 1-2, ECF

 No. 7; Transcript of Oral Argument dated February 11, 2021 at 4:6-20; see
 also Minute Entry for proceedings held before Judge Frederic Block on
 12/6/2019 (“The plaintiff declined to file an amended complaint and will
 proceed with the complaint filed.”).

                                      17
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 18 of 23 PageID #: 248



 which amounts to a false representation or concealment of

 material facts; (2) intention that such conduct will be acted

 upon by the other party; and (3) knowledge of the real facts.”

 Wallace v. BSD-M Realty, LLC, 142 A.D.3d 701, 703 (2d Dep’t

 2016) (internal quotation marks omitted).          And as to itself, the

 party asserting estoppel must allege its “(1) lack of knowledge

 of the true facts; (2) reliance upon the conduct of the party

 estopped; and (3) a prejudicial change in its position.”             Id.

 (internal quotation marks and citations omitted).

             The doctrine should be “invoked sparingly and only

 under exceptional circumstances.”         Abercrombie v. Andrew Coll.,

 438 F. Supp. 2d 243, 265 (S.D.N.Y. 2006) (internal quotation

 marks omitted).     And equitable estoppel claims must meet the

 heightened pleading standard of Rule 9(b), which requires causes

 of action to be set forth with “particularity.”           Fed. R. Civ. P.

 9(b); Citibank, N.A. v. Morgan Stanley & Co. Int’l, PLC, 724 F.

 Supp. 2d 407, 419 (S.D.N.Y. 2010).         Rule 9(b) requires that an

 equitable-estoppel complaint “(1) specify the statements that

 the plaintiff contends were fraudulent, (2) identify the

 speaker, (3) state where and when the statements were made, and

 (4) explain why the statements were fraudulent.”           Abercrombie,

 438 F. Supp. 2d at 272 (quoting Rombach v. Chang, 355 F.3d 164,

 170 (2d Cir. 2004)).      In other words, a complaint must make out

 the “who, what, when, where, and how: the first paragraph of any

                                      18
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 19 of 23 PageID #: 249



 newspaper story.”      Am. Federated Title Corp. v. GFI Mgmt.

 Servs., Inc., 39 F. Supp. 3d 516, 520 (S.D.N.Y. 2014) (quoting

 DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990)).

             Moreover, the doctrine “does not apply where the

 misrepresentation or act of concealment underlying the estoppel

 claim is the same act which forms the basis of [the] plaintiff's

 underlying substantive cause of action.”          Wells Fargo Bank, N.A.

 v. JPMorgan Chase Bank, N.A., No. 12-CV-6168, 2014 WL 1259630,

 at *5 (S.D.N.Y. Mar. 27, 2014) (quoting Kaufman v. Cohen, 760

 N.Y.S.2d 157, 167 (1st Dep’t 2003)).         Instead, it applies “when

 some conduct by a defendant after his initial wrongdoing has

 prevented the plaintiff from discovering or suing upon the

 initial wrong.”     Smith v. Smith, 830 F.2d 11, 13 (2d Cir. 1987).

             Applying this standard, the equitable estoppel claim

 must be dismissed.      First, Surgicore does not allege any act of

 misrepresentation by Defendant that is independent of the

 underlying fraud — namely the employees’ purported

 misrepresentations — or that Surgicore delayed the commencement

 of this lawsuit in reliance upon such a misrepresentation.             Even

 if Surgicore did so, the Complaint still says virtually nothing

 about the conversation or conversations in which Defendant

 (Empire or Anthem) purportedly made the false representations or

 concealed material facts.       As set forth above, all Surgicore can

 muster is the claim that it had “confirmed with [Defendant’s]

                                      19
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 20 of 23 PageID #: 250



 employees . . . that the services [Surgicore] was going to

 render were covered under the Plan, and [that] the Plan provided

 for payment to an ‘out-of-network’ medical provider.”            Compl.

 ¶ 10.      Again, however, this allegation lacks the particularized

 factual content required by Rule 9(b).         Luce v. Edelstein, 802

 F.2d 49, 54 (2d Cir. 1986).

               Because Surgicore’s allegations of misrepresentation

 are insufficient as a matter of law to support an

 equitable-estoppel claim, this claim is dismissed.

       4.      Prompt Pay Law

               Plaintiff’s final claim is that Defendant violated New

 York’s Prompt Pay Law.      This law is designed to facilitate the

 “prompt, fair and equitable” payment of claims for health-care

 services.      Specifically, the Prompt Pay Law requires insurers to

 pay undisputed claims within thirty days following receipt of an

 electronic claim submission or within forty-five days after

 receipt by other means, as long as the claims were themselves

 timely submitted to the health insurer within 120 days of the

 date of service.      N.Y. Ins. Law § 3224–a(a), (g).       If a claim is

 disputed, the insurer must pay the undisputed portion of the

 claim, and, within thirty days of receipt of the claim, notify

 the policyholder, covered person, or health-care provider in

 writing of the specific reason(s) why the insurer is not

 obligated to pay the claim.       See id. § 3224–a(b)(1); Maimonides

                                      20
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 21 of 23 PageID #: 251



 Med. Ctr. v. First United Am. Life Ins. Co., 116 A.D.3d 207, 209

 (2d Dep’t 2014).     Alternatively, insurers may request additional

 information necessary to determine their liability on the claim.

 N.Y. Ins. Law § 3224–a(b)(2).        If a claims provider violates the

 provisions of this law, it must “pay to the health care provider

 or person submitting the claim, in full settlement of the claim

 or bill for health care services, the amount of the claim or

 health care payment plus interest.”          Id. §3224-a(c)(1); see also

 Maimonides, 116 A.D.3d at 215.

             Here, Surgicore has failed to plausibly allege that

 Defendant has violated the Prompt Pay Law.          It does not aver

 that it provided Empire (or Anthem) with a timely proof of its

 claim — indeed, it says nothing at all about the timing of its

 request for reimbursement.       Nor does Surgicore allege that

 Defendant was untimely in its response.          All that Plaintiff has

 provided is a recitation of the elements of the cause of action,

 which does not suffice.       See Twombly, 550 U.S. at 555.       Thus,

 the Prompt-Pay claim is also dismissed.

             *           *           *           *          *

             Finally, it is worth reiterating that Plaintiff was

 afforded an opportunity to amend the Complaint during a pre-

 motion conference held before Judge Block.          There, Plaintiff was

 made aware — at the very least — that Anthem was not the correct

 defendant and that the Complaint was deficient in several other

                                         21
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 22 of 23 PageID #: 252



 ways, including that it did not provide sufficient information

 regarding the alleged promise(s) at the core of Surgicore’s

 claims.    See Pre-Motion Conference Request Pursuant to Rule 2(A)

 at 1-2.    Nevertheless, Plaintiff declined to amend the Complaint

 to correct these important deficiencies, and instead chose to

 move forward with this action in reliance on the same complaint

 it had initially filed in state court, prior to the removal of

 this action.     See Transcript of Oral Argument dated February 11,

 2021 at 4:6-20; see also Minute Entry for proceedings held

 before Judge Frederic Block on 12/6/2019 (“The plaintiff

 declined to file an amended complaint and will proceed with the

 complaint filed.”).

                                     Conclusion

           For the foregoing reasons, the Court grants Defendant’s

 motion to dismiss the Complaint in its entirety.           The Clerk of

 Court is respectfully directed to enter judgment and close this

 case.




                                      22
Case 1:19-cv-03485-EK-RML Document 26 Filed 03/22/21 Page 23 of 23 PageID #: 253



 The Clerk of Court is also directed to amend the caption of this

 action to replace “Anthem Life & Disability Insurance Company”

 with “Empire HealthChoice Assurance, Inc.”




             SO ORDERED.




                                     _/s/ Eric Komitee__________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      March 22, 2021
             Brooklyn, New York




                                      23
